Citation Nr: 1129847	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  93-24 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for pes cavus with tarsal tunnel syndrome of the left foot, claimed as secondary to the service-connected left heel disability. 

2.  Entitlement to an evaluation in excess of 10 percent for callosities of the plantar surface of the left heel for the period beginning June 6, 1989. 

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU). 


WITNESSES AT HEARINGS ON APPEAL

Appellant, his spouse, Mr. J.H. and Mr. M.E.


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel
INTRODUCTION

The Veteran served on active duty from September 1974 to January 1978.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a January 1979 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey that granted service connection for left heel disability (callosities on the plantar surface) and assigned a noncompensable (zero percent) initial rating.  Also on appeal are an August 1992 rating decision of the Cheyenne, Wyoming RO that denied service connection for left foot pes planus with tarsal tunnel syndrome and plantar fasciitis, and a June 2001 Cheyenne RO rating decision that denied entitlement to a TDIU.

During the course of the appeal jurisdiction over the case was transferred to the RO in New York, New York.

Historically, the Veteran perfected an appeal in regard to the January 1979 rating decision, but through RO error his appeal was not certified to the Board.  The error was discovered in the course of his appeal of a March 1991 rating decision by the Cheyenne RO that denied a compensable rating for the left heel disability.  Upon approval by the Secretary, equitable relief was granted in April 1995 and the case was placed on the Board's docket in the place it would have occupied but for the administrative error in not timely forwarding the appeal to the Board.  In June 1995 the Board issued a decision that retroactively granted compensable evaluation for the service-connected left heel disability effective from June 6, 1989 but not before.      

The Veteran testified before the RO's Hearing Officer in November 1991, July 1992, March 1996 and August 1997; transcripts of those hearings are of record.  He also testified before the undersigned Veterans Law Judge in a hearing at the RO in July 1999, but his testimony on that occasion did not relate to the issues enumerated on the title page.  

The Board issued a decision in September 2002 that inter alia denied service connection for pes cavus and also denied increased evaluation for callosities of the left heel.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which issued a decision in April 2006 that vacated the Board's decision in regard to those issues and remanded the issues back to the Board for further development.

In March 2008 the Board remanded the three issues characterized on the title page for further development.  The files have now been returned to the Board for further appellate action.
  

FINDINGS OF FACT

1.  Pes cavus with tarsal tunnel syndrome was not present during service, and the Veteran's current disorder is not etiologically related to service and was not caused or permanently worsened by service-connected disability.

2.  From June 6, 1989, the Veteran's left heel disability has most closely approximated moderately severe injury to the foot. 

3.  The Veteran's service-connected disabilities are not sufficient by themselves to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and industrial background.


CONCLUSIONS OF LAW

1.  Pes cavus with tarsal tunnel syndrome was not incurred in or aggravated by active service and is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. § 3.303 (2010).
 
2.  The criteria for evaluation of 20 percent, but not more, are met for callosities of the plantar surface of the left heel for the period beginning June 6, 1989.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2010).

3.  The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to service connection for pes cavus with tarsal tunnel syndrome as secondary to the service-connected left heel disability; he also asserts entitlement to increased evaluation for the service-connected left heel disability and entitlement to a TDIU.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the Veteran was not provided complete notice until well after the rating decisions on appeal.  Although the Veteran was not provided complete notice until after the initial adjudication of the claims, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds the Veteran has been afforded adequate assistance in regard to the claims.  The Veteran's service treatment records (STRs) and service personnel records are of record, as are treatment records from those VA and non-VA medical providers identified by the Veteran as having relevant records.  

The Veteran has been afforded VA medical examinations in response to the claims herein decided.  His most recent VA examination in June 2009 was performed in response to the Board's earlier remand; the Board has reviewed the examination report and finds it to substantially comply with the requirements articulated in the remand.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran has not identified any other evidence that could be obtained to substantiate the claims, and the Board is also unaware of any such evidence.  

In sum, any procedural errors in the originating agency's development and consideration of the claims were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims.

Entitlement to Service Connection

Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the Board will apply the former version of the regulation.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

STRs show the Veteran stepped on glass in the barracks in May 1977.  The wound was probed and treated, but the clinician noted it was questionable if some foreign object(s) had remained in the wound.  There is no indication of any other injury to the left foot.  The separation physical examination in November 1977 noted a questionable foreign body in the plantar surface of the left heel after attempted surgical removal.

The Veteran had a VA medical examination in November 1978 in which he reported surgery during service had failed to detect glass in his heel, and no glass had worked itself out following discharge from service.  He reported continued pain in the heel and altered gait, although the examiner noted the Veteran to be walking with normal alternating gait without evident distress.  There was a hard, small callosity on the plantar surface of the left heel but no pain was produced on percussion over the plantar surface of the heel.  The Veteran was able to toe- and heel-walk and to perform deep knee bend. X-rays showed no evidence of foreign body or other abnormality.  The examiner's diagnosis was retained foreign body (RFB) by history although current examination was negative for RFB.

The Veteran had a VA medical examination in October 1990 in which he reported he was unable to walk much or to run at all.  The Veteran was observed to walk down the hall with a normal alternating gait; he was able to heel- and toe-walk and to do deep knee bending but he did so with a left-sided limp.  On examination there were painless callosities on the plantar surfaces of the third and fourth metatarsals as well as painful diffuse callosities on the heel.  X-rays of the left foot showed pes cavus but no other deformity; X-rays of the left heel showed small calcification at the insertion of the Achilles tendon.  The examiner diagnosed painful callosity due to laceration by glass but no other current foot disorder.

The Veteran presented to the VA clinic in April 1991 stating he stepped on glass in service and believed he still had glass that was not removed by surgery.  The Veteran reported dysesthesia in the area of the calcaneus and spreading to the toes, especially plantar flexion.  The clinical impression was possible tarsal tunnel secondary to scarring and inflammation status post surgery for the foreign body.  To more accurately diagnose the condition, the clinician ordered an electromyography (EMG) and nerve conduction study. 

VA X-rays of the left foot in July 1991 showed the calcaneus as radiographically normal.  There was evidence of a small osteophytic spur at the attachment of the Achilles tendon.

The Veteran had VA EMG study in September 1991 to rule out tarsal tunnel syndrome.  The conclusion was no evidence of tarsal tunnel compression in the plantar nerves, but this did not rule out calcaneal branch involvement that could not be tested by standard EMG or nerve conduction velocity (NCV) test.

The Veteran submitted a letter in November 1991 in which he stated the VA examiners above had misdiagnosed his condition, and that he actually had nerve damage due either to the scalpel during surgery in service or to tarsal tunnel compression due to the initial swelling, or both.  He described at length that recent EMG testing had been unable to rule out nerve damage and possible tendon damage associated with the surgery in service.

The Veteran testified before the RO's Hearing Officer in November 1991 that physicians have informed him he may have nerve damage, or tendon damage, or plantar fasciitis, or all three.   

The Veteran submitted a letter in January 1992 asserting he had been misdiagnosed by VA examiners in 1978 and 1990, both of whom overlooked possible tendon and nerve damage in the left foot.

A VA treatment note in June 1992 notes impression of persistent tarsal tunnel with no significant change; the clinician indicated a new EMG/NCV study would be requested to once again rule out tarsal tunnel syndrome.  He had an EMG study in July 1992 that resulted in an impression of latency prolonged on the left as opposed to the right; there is no actual diagnosis of tarsal tunnel syndrome in the report.

The Veteran testified before the RO's Hearing Officer in July 1992 that he was diagnosed with pes cavus in 1990 and with carpal [sic] tunnel syndrome within the past six months.  He stated his pes cavus had been associated with the in-service surgery, which caused the tendon to shorten and thus caused the foot to flex.  He asserted the VA examination in 1978 was inadequate, in that it missed a plantar wart on the left foot that was shown on the subsequent VA examination in 1990.

A VA podiatry note in July 1992 notes deep banana-shaped scar from the glass on which the Veteran had stepped in service; the clinician stated scar tissue could be the cause of irritation resulting in tender calcaneal [illegible] and plantar fasciitis symptoms.  A podiatry note in October 1992 states, "nerve damage has been verified according to neurologist."

A rating decision in August 1992 found that plantar fasciitis was etiologically related to the service-connected left heel disability, and the disability was recharacterized as "callosities, plantar surface left heel residuals of left heel wound with plantar fasciitis."  The same rating decision denied service connection for pes cavus with tarsal tunnel syndrome.

An October 1994 note from Sports Medicine Advanced Rehabilitation Training reflects a diagnosis of neuroma of the medial plantar nerve.  Current findings included absence of atrophy or clawing toes.

The Veteran had a VA medical examination in August 1995.  On examination both feet had normal range of motion, but with some anxiety of the left foot; the Veteran told the examiner he would not have been able to move the foot as much unless he had been on pain medication.  X-rays of the left foot showed mild degenerative change in the mid-foot but no acute abnormality; X-rays of the left ankle showed plantar and posterior calcaneal osteophytes.  The examiner's only assessment was chronic foot pain secondary to injury.

The Veteran had a VA-contracted compensation and pension (C&P) examination in November 2000; the examiner reviewed the Veteran's medical record and noted treatment history in detail.  X-rays showed plantar and dorsal osteophytes; the impression was mild degenerative change but no acute abnormality.  Following detailed clinical examination the examiner's assessment was status post foreign body to the left heel with subsequent surgeries and now apparent left medial neuroma.

VA X-rays of the left foot in April 2001 showed mild degenerative changes of the foot.

The Veteran had a VA examination of the feet in June 2009.  The claims files were not available [see addendum below].  The examiner performed a clinical examination and noted observations in detail; the diagnoses were left pes cavus, plantar fasciitis and hammer toes. 

The VA examiner cited above thereafter reviewed the claims files and issued an addendum in July 2009 asserting a professional opinion that it is less likely than not that the Veteran's diagnosed pes cavus was directly related to service or to the service-connected left heel disability.  The examiner noted the scientifically unrecognized causal connection between pes cavus and left plantar heel injury or callosities; the examiner also cited the lack of recognized causality between plantar fasciitis and the development of pes cavus despite the generally accepted causality between pes cavus and the development of plantar fasciitis.  Finally, the examiner noted that tarsal tunnel syndrome had formally been excluded as a diagnosed disorder. 

On review of the evidence above, the Board notes initially that tarsal tunnel syndrome has not been formally diagnosed.  Since the evidence affirmatively shows that this disability has not been present at any time during the pendency of the claim, service connection for this claimed disability is not in order.  The Veteran presented with tarsal tunnel symptoms, but actual tarsal tunnel disorder was ruled out in September 1991 and no formal diagnosis is shown thereafter.  Accordingly, service connection for tarsal tunnel syndrome cannot be considered on either a direct or secondary basis.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Veteran was competently shown to have pes cavus by X-rays in 1990.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

In this case, competent and uncontroverted medical opinion in the form of the VA examiner's report of 2009 states the Veteran's diagnosed pes cavus is not etiologically related to active service or to the service-connected left heel disability.  The examiner provided clinical rationale for his opinion.  Further, the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).

The Veteran has asserted his personal belief that pes cavus is related to his service-connected left heel disability; however, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  As explained above, competent and uncontroverted medical opinion of record states the claimed pes cavus disorder is not related to service or to the service-connected disability.

In sum, the Board has found the Veteran is not shown to have diagnosed tarsal tunnel disorder, and that his diagnosed pes cavus disability is not etiologically related to service or to the service-connected left heel disability.  Accordingly, the criteria for service connection are not met and the claim must be denied.

Because the evidence preponderates against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.

Evaluation of Service-Connected Left Heel Disability

Legal Principles

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where a particular disability for which the veteran has been service-connected is not listed, it may be rated by analogy to a closely related disease in which not only the functions affected, but also the anatomical area and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 4.27; Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The Veteran's service-connected left heel disability, characterized as "callosities, plantar surface, left heel residuals of left heel wound with plantar fasciitis" has been rated under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5284 (foot injuries, other).  The rating criteria are as follows.  A 10 percent rating is awarded for moderate injury.  A 20 percent rating is awarded for moderately severe injury.  A 30 percent rating is awarded for severe injury.  

The terms "mild," "moderate" and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  In that regard, a note to the DC states that with actual loss of the foot, a 40 percent rating is awarded

Also applicable in this case is 38 C.F.R. § 4.124a, DC 8525 (paralysis of the posterior tibial nerve).  The rating criteria are as follows.  A rating of 30 percent is assigned for complete paralysis (paralysis of all muscles of the sole of the foot, frequently with painful paralysis of causalgic nature; toes cannot be flexed; adduction is weakened and plantar flexion is impaired).  A rating of 20 percent is assigned for severe incomplete paralysis; a rating of 10 percent is assigned for mild or moderate paralysis.

A note to the schedule of ratings for diseases of the peripheral nerves explains that the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given for the nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most the moderate degree.  

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations that would warrant an exposition of remote clinical histories and findings pertaining to the disability.

As explained, the scope of this appeal encompasses severity of symptoms from June 6, 1989.  On that day, the RO received the Veteran's letter asserting the pain in his left heel had become progressively worse.  Because he had to favor the heel as he walked he was unable to run or stand for any length of time; he also had left hip pain and low back pain.  He was unable to walk without pain, and long walks were impossible.  He was also unable to pursue normal recreation such as running or playing ball.

The Veteran had a VA medical examination in October 1990 in which he reported greatly increased pain in the left heel.  He was unable to walk much or to run at all.  The Veteran was observed to walk down the hall with a normal alternating gait; he was able to heel- and toe-walk and to do deep knee bending but he did so with a left-sided limp.  There were diffuse callosities over the center of the plantar surface of the heel that were not painful to palpation but were painful to percussion.  X-rays of the left heel showed small calcification at the insertion of the Achilles tendon.  The examiner diagnosed painful callosity due to laceration by glass.

The Veteran presented to the VA clinic in April 1991 stating he stepped on glass in service and believed he still had glass that was not removed by surgery.  He stated the pain was relieved by hot soaks and exacerbated by activity.  The heel was tender to touch but without erythema; the scar could be felt.  X-rays of the heel showed no foreign body. 

A VA podiatry clinic treatment note in October 1991 notes tenderness of the left medial plantar condyle heads.  The clinical impression was chronic plantar fasciitis.

The Veteran testified before the RO's Hearing Officer in November 1991 that he used an orthotic insert in his left shoe.  He testified at length in regard to heel pain and consequent lack of endurance with prolonged walking or standing.

A VA podiatry clinic note in May 1992 indicates swelling was down but the clinician was able to feel a lump residual to the previous surgery.  The Veteran was provided a doughnut pad.
 
A VA podiatry note in October 1992 states the Veteran's heel was very painful and also states "nerve damage has been verified by neurologist."

An October 1994 note from Sports Medicine Advanced Rehabilitation Training shows a diagnosis of neuroma of the medial plantar nerve.  Current findings included tender calcaneal fat pad and abductor hallux muscle.

The Veteran submitted a letter in November 1994 asserting he had been advised by the Mayo Clinic to have a small medication pump implanted to alleviate his pain in the left foot with every step.

A VA podiatry note in December 1994 notes complaint of very sharp, continuous foot pain, 10/10 when walking and 6/10 at rest, not relieved by oral medication or by steroid injection.  Examination of the foot showed limited mobility of the 4th and 5th toes and reduced sensation, and the Veteran was noted to have a flat-footed gait on the left.

A VA pain clinic note in July 1995 shows complaint of left foot pain of 6/10 intensity.  The Veteran asserted that when pain was at its worst it interfered with  his sleep and made him irritable at work and at home.  He reported good but temporary response to steroid injection.

The Veteran had a VA medical examination in August 1995.  On examination both feet had normal range of motion, but with some anxiety of the left foot; the Veteran told the examiner he would not have been able to move the foot as much without pain medication.  There was a very tender spot over the heel where there was scarring from a previous injury.  X-rays of the left foot showed mild degenerative change in the mid-foot but no acute abnormality.  The examiner's assessment was chronic foot pain secondary to injury.

VA X-rays of the left foot in September 1996 showed a tiny calcaneal spur slightly larger than the previous study in August 1995; the examination was otherwise stable and normal.

A clinical examination report by the Veteran's VA podiatrist, undated but apparently prepared in the October 1996 timeframe, states the Veteran could only walk one-half mile before experiencing pain in the foot, legs and back; his pain was aggravated by being on a ladder at work.  Orthotics provided some relief but not while on a ladder.  The Veteran exhibited hyperkeratosis of the heel as a residual of the heel surgery.  The Veteran had forefoot varus and rearfoot valgus of approximately 4-6 degrees bilaterally, and there was tenderness to the plantar fascial areas of both feet.  Symptoms of plantar fasciitis and heel pains were not responding 100 percent to conservative treatment.

The Veteran testified before the RO's Hearing Officer in August 1997 that he had significant impairment of occupational and social function due to foot pain.  His wife, Mr. J.H. and Mr. M.E. testified that they had observed the Veteran to be limited in his activities due to foot pain in a family environment and also at work.

The Veteran had a VA-contracted compensation and pension (C&P) examination in November 2000; the examiner reviewed the Veteran's medical record and noted treatment history in detail.  The Veteran reported he currently wore a pad in his shoe but did not use a cane or other bracing; he stated he could only walk several steps without significant flare-up and could not stand more than 30 minutes.  On examination the Veteran had significant antalgic gait on the left and difficulty bearing weight on the left heel.  There was a very small 0.5 incision at the plantar aspect near the calcaneus that was disproportionately tender to palpation; the foot and ankle otherwise had normal range of motion.  There was no gross deformity and Tinel's sign was negative over the posterior tibial nerve.  X-rays showed plantar and dorsal osteophytes; the impression was mild degenerative change but no acute abnormality.  The examiner's assessment was status post foreign body in the left heel with subsequent surgeries and now apparent left medial neuroma.

The files contain the report of an independent medical evaluation performed in January 2002 by Dr. CNB, who did not examine the Veteran but reviewed the treatment records in detail.  In pertinent part, Dr. CNB stated an opinion that the Veteran still had a retained fragment of glass in his foot, since low-lead glass would not be visible to X-rays; such fragment, or a neuroma consequent to trauma or surgery, was causing the Veteran's left foot pain.  

A VA psychiatry note, dated in November 2004 and entered by a Clinical Nurse Specialist (CNS), notes the Veteran had steady gait and upright posture.  However, an October 2005 note by the same CNS notes the Veteran had a great deal of difficulty ambulating as well as chronic pain affecting his balance.

The Veteran had a VA C&P examination in September 2006 in which he was observed to ambulate with normal gait and without complaint; he did not use braces or other supportive devices.

The Veteran had a VA examination of the feet in June 2009.  The claims files were not available, but as noted above the examiner submitted a subsequent addendum after reviewing the files.  The Veteran endorsed using inserts but reported no other ambulatory aids; he endorsed using methadone daily.  He denied flare-ups but reported he could not stand more than 10 minutes or walk more than one-quarter mile.  The examiner noted moderate impairment of locksmith activities and daily activities due to limitation of stance and ambulation.  Physical examination showed tenderness in the left heel and left median arch with arch elevation.  There was decreased sensory response at the left lateral and medial plantar areas.  The Veteran had an antalgic gait.  There were left heel and metatarsal callosities without breakdown or unusual shoe wear pattern that would indicate abnormal weight bearing.  There were no skin or vascular changes.  The left foot had hammer toes with high arch but no clawfoot or other deformity.  There was no flatfoot or hallux valgus.  There was limited active motion in the left metatarsophalangeal joint of the great toe.  The examiner's diagnosis was left pes cavus, plantar fasciitis and hammer toes; per the addendum, pes cavus is a comorbid foot disorder unrelated to the service-connected disability. 

The Veteran had a VA peripheral nerves examination in June 2009.  The examiner did not have access to the claims files (see addendum below) but noted the Veteran's subjective history in detail.  The Veteran reported using foot arches and reported good response to methadone for pain.  His primary complaint was constant chronic pain on the plantar surface of the left foot, at times severe.  The Veteran stated he could only walk one-half mile on good days, otherwise one-quarter mile; he was unable to negotiate ladders or stairs and lived in a first-floor apartment.  Motor examination showed decreased ability to flex the left foot at the ankle although plantar flexion was within normal limits.  He had diminished toe-tapping in the left foot and decreased ability to perform left-foot-to-right-shin maneuver due to reported left foot pain.  Gait examination showed narrow-based gait without inversion or eversion of the left foot; the Veteran walked with a guarded posture reducing the pressure exerted on the left foot.  There did not appear to be any muscular abnormalities of the foot other than possible inability to flex the ankle when raising the leg.  There was mildly decreased sensation to pinprick in digits 3, 4 and 5 of the left foot, and mild-to-moderate decrease in vibration in all toes on the left.  The examiner's impression was patchy sensory loss in the foot; it was highly likely the complaint of foot pain as well as the neurologic deficits were directly related to the injury sustained by the penetrating glass shard in the foot.

The neurologic examiner cited above issued an addendum opinion in September 2009 stating that after review of the claims files it remained uncertain precisely what the underlying medical and surgical chronological events occurred in regard to the foot injury.

On review of the evidence above, the Board acknowledges that the Veteran has a service-connected left heel disability (characterized as callosities of the plantar surface of the left heel with plantar fasciitis) and also has comorbid nonservice-connected left foot disorders including pes cavus and degenerative joint disease.  The symptoms attributable to the comorbid nonservice-connected disorders should not be considered in rating the disability; however, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

The Board finds the Veteran's symptoms most closely approximate "moderately severe" foot injury under the rating criteria of DC 5283.  The Board notes in this regard that the Veteran is shown to have pain requiring methadone for control, as well as altered gait; equitably, such manifestations are more severe than "moderate."  However, the Veteran does not require a cane or other ambulatory aid, so his symptoms do not more nearly approach "severe" injury.  

The Board also finds the Veteran's symptoms of pain and paresthesia are due at least in part to neurological disability in the form of left medial neuroma, shown by VA examination to be etiologically related to the service-connected left heel injury.  The Board has accordingly considered whether separate compensation may be considered for a neurological disability under 38 C.F.R. § 4.124a, but concludes that separate ratings would constitute pyramiding.  See Esteban, 6 Vet. App. 259, 261; see also Brady v. Brown, 4 Vet. App. 203 (1993).  However, the Veteran is entitled to the higher of the two ratings, orthopedic (under 38 C.F.R. § 4.71a, DC 5284) versus neurological (under 38 C.F.R. § 4.124a, DC 8525).

On review, the Veteran does not have complete paralysis of the posterior tibial nerve because there is no indication of paralysis of all muscles of the sole of the foot.  The highest rating available for incomplete paralysis under DC 8525, even if severe, is 20 percent, which is the amount awarded by the Board under DC 5284.  Thus, alternative rating as a neurological disability would present no benefit to the Veteran.
   
In assigning a 20 percent evaluation under DC 5284 the Board has considered the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups, as well as the provisions of 38 C.F.R. § 4.45 regarding weakened movement, excess fatigability, and incoordination.  Even affording the Veteran full credibility in reporting such symptoms, the Veteran's disability picture does not more closely approximate the criteria for "severe" injury warranting evaluation higher than 20 percent.

The criteria for rating in excess of 20 percent not met during any distinct period during the period under review, so "staged rating" is not warranted.  Hart, 21 Vet. App. 505.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in arriving at its decision above the Board has considered the lay evidence offered by the Veteran in the form of his correspondence to VA, his statements to medical providers, and his testimony and that of the lay witnesses who testified in support of his claim.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Similarly, "a layperson can certainly provide an eyewitness account of a veteran's visible symptoms."  Espiritu, 2 Vet. App. 492, 494.  However, even affording full credibility to the lay evidence offered by the Veteran, his symptoms are not shown to approximate the criteria for a rating higher than 20 percent.

The Board has considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case the manifestations of the service-connected disability on appeal are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

In sum, the Board has found the criteria for a rating of 20 percent, but not more, are met for the service-connected left heel disability.  His appeal is accordingly granted to that extent.

The benefit-of-the-doubt rule has been applied in the Veteran's favor.  Gilbert, 1 Vet. App. 49, 54. 

Entitlement to TDIU

Legal Principles

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 .

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment. 38 C.F.R. § 4.16(a).

A claim for a total disability rating based upon individual unemployability, "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A TDIU may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Disabilities resulting from common etiology are considered as one disability for the purpose of satisfying the percentage standards set forth in 38 C.F.R. § 4.16(a).

Analysis

The Veteran in this case is service-connected for the following disabilities: major depression, rated as 30 percent disabling; left hip disability, rated as 20 percent disabling; left heel disability, rated as 20 percent disabling by the Board's action above; sinusitis, rated as 10 percent disabling; left knee injury, rated as 10 percent disabling; and, hemorrhoids, rated as noncompensable.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Services, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b).  

In terms of education and training, the record shows the Veteran has a Bachelor's Degree from Rutgers University in the field of Labor Studies.  He was trained in service as an investigator and he has work experience in security, as an electrician and as a locksmith.

The Veteran reported to the VA medical examiner in November 1978 that he was a self-employed locksmith and that his service-connected left heel disability was causing problems at work related to standing at a key machine for prolonged periods; after 10 minutes he had to stop work.  Similarly, in August 1990 he reported that it was difficult to lift and carry doors and tools.

The Veteran had a VA medical examination in October 1990 in which he reported he continued to be self-employed as a locksmith but had missed 65 days of work in the past year.  In April 1991 the Veteran submitted a letter to the RO asserting that he had to give up his career as a locksmith because he was no longer able to go from door-to-door.
 
The Veteran submitted a letter in January 1992 asserting he had recently been interviewed for a position as legal clerk, but was denied the position because he was unable to perform the required walking and standing although he was otherwise highly qualified.  He specifically asserted he had lost functional use of the left foot and was accordingly unable to continue employment as a tradesman.

The Veteran submitted a letter to VA in April 1992 asserting he had been unemployable for the last year because of service-connected left knee disability.  However, a VA physical therapy (PT) note in August 1992 states the Veteran had not been able to attend scheduled PT sessions because he was very busy with his job. 

The Veteran had a VA examination in October 1994 in which he reported being employed as a locksmith from May 1992 through the present.  He reported having lost 60 days time from work in the past 12 months due to [service-connected] sinusitis and [nonservice-connected] typhus.

A VA decision in February 1996 denied the Veteran's application for vocational rehabilitation benefits based on a finding the Veteran's employability was not impaired.  The decision noted the Veteran's attending VA podiatrist had stated the Veteran could only stand for 30 to 60 minutes before getting knee and hip pain; after eight hours the Veteran had to get off his feet and the following day he would be unable to be on his feet much at all.  The podiatrist stated the Veteran had no limitation on lifting or sitting, could stand only two to three hours per day, could walk 30 to 60 minutes per day, and could not climb.  The decision also notes the Veteran had a Bachelor's Degree in Labor Studies, and that his undergraduate advisor had stated the Veteran was qualified by his training for entry-level work in fields such as human resources/personnel, employment agencies, Department of Labor and labor  unions.

In response to the Vocational Rehabilitation denial, the Veteran testified before the RO's Hearing Officer in March 1996 that pain medication made it impossible for him to climb scaffolding or climb ladders; his foot pain made it impossible to work as a police officer as he was trained to be in service.  The Veteran stated that he had no interest in sedentary employment such as personnel management.  He was currently working as a self-employed electrical contractor but experiencing significant limitation due to foot pain.  He stated essentially the same things in a hearing at the RO regarding the specific issue of vocational rehabilitation, in which he complained that he wanted to attend law school but VA refused to fund graduate-level study. 
 
In June 1998 the Veteran presented to the VA mental health clinic (MHC) reporting he was very productive at work and stated, "You wouldn't even want to know how much money my business is making."  At the time the Veteran was reportedly self-employed and engaged in installing security equipment (alarms, closed circuit cameras, etc.).

An MHC note dated in March 2001 states the Veteran had been hired to work on Guam for a major firm but returned after just three weeks due to an unspecified mental problem; he was currently having difficulty finding work despite his skill and previous experience as a locksmith.

The Veteran submitted a letter in June 2001 asserting he had been unemployed for the past five years due to his service-connected disabilities; he particularly cited being on powerful pain medications that made it dangerous to drive or to work as an electrician.  He also told a VA psychiatric examiner in July 2001 that he had not worked for the past five years

The Veteran's representative submitted a letter in July 2002 asserting that the Veteran's medications, including methadone for pain, were sufficient by themselves to render the Veteran unemployable.  A copy of the Veteran's current VA prescription medication list was attached.

The files contain a report of contact, dated in October 2003, showing the Veteran was currently employed full-time at the personnel office of the VA Medical Center (VAMC) in Portland, Oregon.

The Veteran had a VA psychiatric examination in August 2006 to assess the severity of the service-connected depressive disorder.  The examiner stated an opinion that the Veteran's depression did not render him unemployable, and that he would be able to maintain employment in many environments, especially in a sedentary environment that was loosely supervised and involved little contact with the public.  The examiner assigned a Global Assessment of Functioning (GAF) score of 60, indicative of moderate social and occupational impairment.

The Veteran had a VA C&P examination in September 2006 in which he asserted he had been unemployed for the past 8-9 years, being unable to sustain gainful employment as an electrician due to his hip and knee problems.  In an addendum dated in January 2007, the examiner stated an opinion that sedentary employment would be feasible for the Veteran, although it would not be feasible for him to work as an electrician because the stooping, squatting and other maneuvers required by such a job due to the service-connected knee and hip disabilities.

The Veteran's representative submitted a letter in May 2005 asserting the Veteran had briefly worked for Hudson Valley Healthcare System but stopped working there in April 2004 and had not worked since then.  

The Board issued a decision in March 2008 that denied entitlement to vocational rehabilitation training under Chapter 38, Title 38 U.S.C. based on a finding of fact that the Veteran did not have an employment handicap.

A VA pain clinic note dated in December 2008 states the Veteran was currently doing well functionally with opioid treatment, which enabled him to work full-time.

The Veteran submitted a letter to the Board in March 2009 in which he asserted that after a period of hospitalization for sinusitis (date unspecified) he had to sell his lock and alarm company because the medications for his service-connected sinusitis made it impossible to run a business.  Thereafter, in 2003 he was faced with the prospect of losing his home to bankruptcy and obtained employment as a locksmith with VA, where he continued to work currently.  However, he continued to have occupational impairment and used 180 hours of sick leave last year.  Currently he had been unable to work for the past four days due to sinusitis symptoms.

The Veteran had a VA peripheral nerves examination in June 2009 in which he reported he was a self-employed locksmith.  He reported his injury limited his ability to walk to jobs that could not be reached by car.

VA inpatient treatment notes dated in July 2009 show the Veteran suffered a traumatic chest injury while working as a locksmith for Hudson Valley Healthcare System.

On review of the evidence above, the Board finds the Veteran is apparently currently gainfully employed, and the medical and psychiatric opinions of record consistently show that he was considered suitable for employment consistent with his education and training.  Because he was not and is not unemployable, he is not eligible for consideration for a TDIU under 38 C.F.R. § 4.16(a) or (b).

The Board acknowledges that the Veteran's service-connected disabilities  preclude him from continuing to work as an electrician, and that he had periods during which he was reportedly unemployed for years at a time.  However, the sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In this case the Veteran is shown to have been capable of gainful sedentary employment during the period under review, albeit not in the occupational field of his preference.

In sum, the Board has found the Veteran to not be unemployable due to service-connected disabilities.  Accordingly, the criteria for a TDIU are not met and the claim must be denied.

  
ORDER

Service connection for pes cavus with tarsal tunnel syndrome of the left foot is denied.

The Board having determined that the Veteran's service-connected left heel disability warrants a 20 percent rating, but not higher, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.

Entitlement to a TDIU is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


